Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1, 10, 13, 16, and 21:

(From claim 1): “actuate the pre-lubrication pump to direct lubricant to the valve actuation system, control the valve actuation system to deactivate at least one cylinder of an engine, and subsequent to deactivating the at least one cylinder of the engine, crank the engine”

(From claim 10): “operating the valve actuation system to deactivate one or more cylinders of the engine; and subsequent to activating the pre-lubrication pump and deactivating the one or more cylinders of the engine, cranking the engine”

(From claim 13): “operating the pre-lubrication starter for the first duration indicates that a pressure within the valve actuation system is greater than a threshold pressure”

(From claim 16): “a pre-lubrication starter coupled to the pre-lubrication pump and configured to activate the pre-lubrication pump before the engine is operating, the pre-lubrication starter configured to respond to data corresponding to a parameter associated with the valve actuation system”

(From claim 21): “in response to determining that the temperature of the catalyst is less than the threshold temperature, activating a pre-lubrication pump to direct lubricant to a valve actuation system; in response to determining that the pressure within the valve actuation system is greater than the threshold pressure, deactivating a pre-lubrication starter, the pre-lubrication starter coupled to the pre-lubrication pump; and subsequent to activating the pre-lubrication pump and deactivating the pre-lubrication starter, cranking the engine”

In general, pre-lubrication systems and deactivatable cylinders are known in the art. For example, see Dudar (US Pub No 2020/0063614), Luft (US Pub No 2009/0000592), Glugla (US Pub No 2015/0252743), and the previous Office Actions of 30 April 2021 and 11 June 2021.
However, the specific features noted above from each of the independent claims, generally drawn to the timing and duration of pre-lubrication, in combination with the remainder of the structure in each of the independent claims, provides sufficient specificity to set the instant application apart from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747